Citation Nr: 1139618	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-38 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for ovarian cysts. 

2.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ) with right ear popping.

3.  Entitlement to service connection for a gynelogical condition. 

4.  Entitlement to service connection for a gastrointestinal condition. 

5.  Entitlement to service connection for sinus and allergies.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and September 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In pertinent part of the August 2006 decision, the RO denied service connection for TMJ, a stomach condition, and sinus and allergies. 

The August 2006 decision also denied the Veteran service connection for ovarian cysts; however, she did not file a timely Notice of Disagreement (NOD) and the decision became final.  The Veteran then submitted additional evidence and in the September 2008 rating decision the RO denied the Veteran's petition to reopen her claim for entitlement to service connection for ovarian cysts.  The Veteran's December 2008 VA-9 Substantive Appeal for the issues of entitlement to service connection for TMJ, a stomach condition, and sinus/allergies, also included an NOD for the Veteran's claim of whether new and material evidence has been received to reopen the claim for entitlement to service connection for ovarian cysts. The RO then issued a Supplemental Statement of the Case (SSOC) in April 2009 for all issues on appeal including entitlement to service connection for ovarian cysts.  Even though no VA-9 Substantive Appeal has been received concerning the ovarian cyst claim, the undersigned Veterans Law Judge applies the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), and finds that the filing of a timely Substantive Appeal as to this issue is deemed waived, so that the Board has jurisdiction over that claim.  The Board notes that the Court reaffirmed in Percy and in Douglas v. Shinseki, 23 Vet. App. 19 (2009), the line of cases which hold that a timely substantive appeal is not necessary to confer jurisdiction on the Board. If the RO or Board take actions to indicate that an issue is on appeal or the RO fails to close the appeal, thereby indicating to the Veteran that an appeal was perfected, the Board likely has jurisdiction of the issue, regardless of whether there is a substantive appeal.  See, e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).  Therefore, the Board finds that the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for ovarian cysts is now before the Board.

As noted above the September 2008 rating decision denied the Veteran's petition to reopen her claim for entitlement to service connection for ovarian cysts.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the issues on appeal were originally characterized as ovarian cysts and a stomach condition; however, after careful review of the Veteran's claims file the Board has recharacterized the issues as listed on the title page. 

The Veteran testified before the undersigned Veterans Law Judge in May 2011.  At the Veteran's hearing she submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The issue of a compensable rating for the service-connected hemorrhoids has  been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The now reopened issue of entitlement to service connection for a gynecological condition and the issues of entitlement to service connection for a gastrointestinal disorder and allergies/sinus condition are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  By way of an August 2006 decision, the RO denied the Veteran's claim for service connection for ovarian cysts, in part, because there was no evidence of a current diagnosis of ovarian cysts.  The Veteran did not file a timely appeal on the August 2006 rating decision and it became final. 

3.  The additional evidence received since the August 2006 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for ovarian cysts. 

4.  The preponderance of the evidence does not establish that the Veteran had TMJ during service, that TMJ was manifested to a compensable degree within the first post-service year, or that the Veteran's current TMJ is related to service.






CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for ovarian cysts.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  TMJ was not incurred in or aggravated  by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385  (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the decision herein below granted the Veteran's petition to reopen her claim of entitlement to service connection for ovarian cysts and then remanded for further development; when the issue on appeal is new and material evidence, VCAA duty-to-assist is not triggered unless and until the claim is reopened.  38 U.S.C.A. § 5103A.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Prior to the initial adjudication of the Veteran's claim for TMJ in the August 2006 rating decision, she was provided notice of the VCAA in January 2006.  An additional VCAA letter was sent in August 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of her claim, and was furnished with subsequent re-adjudication in a June 2010 SSOC.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran was afforded a VA dental examination in September 2009.  The Board finds that this examination was sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

All relevant evidence necessary for an equitable resolution of the issue herein decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran and her representative.  The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II. Analysis 

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Here, in August 2006 the RO denied service connection for ovarian cysts.  The Veteran did not file a timely appeal and the decision became final.  The RO denied service connection on a direct service connection basis because the Veteran's service treatment records did not show findings of a chronic and current diagnosis of ovarian cysts and there was no medical nexus between the Veteran's current disability and her military service.  The evidence at the time of the August 2006 rating decision was comprised of the Veteran's service treatment records.  The Veteran did not appeal the August 2006 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for ovarian cysts directly related to the Veteran's military service, the Board notes that the evidence received since the August 2006 RO rating decision includes VA and private treatment records and the Veteran's testimony.  

The new evidence includes VA and private treatment records that the Veteran has a current gynecological condition including enlarged uterus, ovarian cysts, and fibroids.  The Veteran also testified to the chronic nature of her ovarian cysts. The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate her claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the August 2006 RO rating decision is new and material, and thus the claim for service connection for ovarian cysts is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for ovarian cysts is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


Service connection for TMJ

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for TMJ with right ear popping.  

While the Veteran's service treatment records indicate that she reported right ear pain during service in March 1975 and a right ear ache in January 1977 there is no indication that the Veteran was diagnosed with or treated for TMJ during service.  On the Veteran's April 1977 Report of Medical Examination for Separation "normal" was checked for head, face, neck, and scalp; mouth and throat; and ears in general.  Therefore, the Board finds that there is no evidence in the Veteran's service treatment records that she was treated for or diagnosed with TMJ during service. 

After the Veteran's discharge from service it was noted in her private treatment records in October 1996 that she had an unremarkable examination for TMJ and also in October 1996 it was noted that she had TMJ with stuffiness.  In January 2001 her films were negative for any TMJ but in February 2001 she was diagnosed with suspicious TMJ.  Her post-service treatment records indicate that her first definitive diagnosis of TMJ was in August 2002.  This definitive diagnosis in 2002 was made almost 30 years after her discharge from the military and her first report of TMJ was in October 1996 almost 20 years after her discharge from the military; this lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, the Veteran's claims file only includes one medical opinion on the etiology of the Veteran's TMJ and that is a nexus opinion against the Veteran's claim that her TMJ is related to her military service.  At a September 2009 VA dental examination it was noted that the Veteran had significant amount of dental work consisting of root canals from 1978 until the date of the examination.  The VA examiner stated that it would be impossible to note whether the Veteran's reported in-service right ear pain in March 1975 was related to her TMJ abnormal dysfunction.  On examination the Veteran's movement appeared normal, her panoramic radiograph of the joint was within normal limits, and her vertical opening and horizontal motions did not show any limitations; however, she did have pain when opening wide on the right side.  He opined that a diagnosis of TMJ requires limitation of opening, crepitation, and loss of opening and pain and that this complete cluster of symptoms could not be made based on evidence related to the Veteran's military service. Therefore, it was unlikely that her TMJ was related to her military service; he also noted that significant changes in the dentition have taken place since her military service.  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Here, the only medical opinion of record regarding the likely etiology of TMJ is against the Veteran's claim.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for TMJ must be denied.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that her TMJ began in service was after she sought an award of service connection and those statements were only made to the Board.

In light of evidence of record that the only statements relating the Veteran's TMJ to her military service were made after the pursuit of this claim, the Board has to question the credibility of her contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported a diagnosis of TMJ related to her military service after filing her claim for service connection for TMJ.  Therefore, the Board finds that the only probative evidence of record is the September 2009 VA examination, which is against the Veteran's claim. 

In sum, the Board finds that the evidence of record is against the Veteran's claim of service connection for TMJ.  The Veteran was not diagnosed with or treated for TMJ during service and the only competent opinion of record is against the Veteran's claim.  Therefore, the Board finds that service connection for TMJ is not warranted.  


ORDER

As new and material evidence to reopen the claim for service connection for ovarian cysts has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

Entitlement to service connection for TMJ with right ear popping is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the now reopened and recharacterized issue of entitlement to service connection for a gynecological condition, the recharacterized issue of entitlement to service connection for a gastrointestinal disorder, and the issue of entitlement to service connection for allergies/sinus condition; specifically, the remaining issues are remanded for a VA examination. 

First, the now reopened issue of entitlement to service connection for a gynelogical condition.  The Veteran's service treatment records indicate that she was repeatedly seen throughout service for a gynelogocial condition; specifically, it was noted that she had vaginal infections and abdominal pain from July 1974 to April 1977 and an enlarged uterus in May 1976.  The Veteran's April 1977 Report of Medical Examination for Separation noted that she had pelvic pain.  Since the Veteran's discharge from military service she has been diagnosed with an enlarged uterus, ovarian cysts, and fibroids.  However, the Veteran has not been afforded a VA examination; VA should provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the RO should arrange for the Veteran to be afforded a VA examination to determine the current nature and etiology of the Veteran's gynelogical disorder.  The VA examiner should identify the Veteran's current diagnosed gynelogical disorder and opine if it is at least likely as not related to her military service. 

The Board also finds that the Veteran should be scheduled for a new VA examination for her gastrointestinal disorder.  The Veteran's service treatment records include numerous complaints of stomach and abdominal pain; this reoccurred from July 1974 to March 1977.  The September 2009 VA examiner diagnosed the Veteran with a personal history of irritable bowel syndrome, hiatal hernia, and GERD.  He stated that he could not provide an opinion without resorting to mere speculation because there were no in-service treatment records showing any diagnosis or treatment for the claimed conditions while in the military.  The Board finds that this opinion fails to mention or discuss the Veteran's recurrent in-service symptomatology.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and etiology of any gastrointestinal disorder.  The VA examiner should identify all of the Veteran's current gastrointestinal disorders and should determine for each condition if it is at least likely as not related to the Veteran's military service; the VA examiner should discuss the Veteran's recurrent in-service symptomatology. 

Finally, the Board finds that a VA examination is warranted for the issue of entitlement to service connection for  allergies/ sinus condition.  While the Veteran's post-service treatment records include repeated diagnoses of seasonal allergies and sinusitis the Board finds that the October 2009 VA examiner failed to clearly identify all of the Veteran's current diagnoses relating to her sinuses and allergies.  The Board also finds that the VA examiner failed to provide a clear opinion if any of the Veteran's current diagnoses nasal conditions are at least likely than not related to her military service.  Therefore, the Board finds that the Veteran should be afforded a new VA examination. 

Prior to any VA examination the RO should obtain any pertinent outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of any gynelogical disorder found to be present.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has developed a gynecological disorder, including ovarian cysts?

B) If so, what is the diagnosis of the conditions involved. 

C) For each diagnosed gynecological condition, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her military service; or was such condition caused by any incident or event that occurred during her military service, including her repeated in-service treatment for abdominal pain, pelvic pain, and vaginal infections. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of her gastrointestinal disorder found to be present.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history as well as the September 2009 opinion.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a with a reasonable degree of medical certainty, that the Veteran has developed a gastrointestinal condition?

B) If so identify, what is the diagnosis of the conditions involved. 

C) For each diagnosed gastrointestinal condition, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) that such condition has its onset during her military service; or was such a condition caused by any incident or event that occurred during her military service, including her repeated in-service treatment for abdominal and stomach pains. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of her allergies and sinus condition.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be conluded with a reasonable degree of medical certainty, that the Veteran has developed allergic rhinitis and/or sinusitis?

B) If so, specify the diagnosis of the conditions involved. 

C) For each diagnosed condition, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probality) that such condition had its onset during her military service; or, was such condition caused by any incident or event that occurred during her military service. 

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


